IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JEFFERY J. McDONALD,

              Petitioner,

v.                                                     Case No. 5D17-1380

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 9, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jeffery J. McDonald, Clermont, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the November 15, 2016

Final Order Denying Defendant’s Second Addendum to Motion for Postconviction

Relief, filed in Case No. 2007-002233-CFAWS, in the Circuit Court in and for Volusia

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., EVANDER and LAMBERT, JJ., concur.